FILE
      IN CLERK'S OFFICE
SUPREME COURT, STATE OF WASHINGTON


  DATE   JAN 1 1t 2016



 IN THE SUPREME COURT OF THE STATE OF WASHINGTON


 CLAIRE C. WOODWARD, a single                    )
 individual,                                     )
                                                 )               No. 91270-0
                  Petitioner,                    )
                                                 )                 En Bane
 v.                                              )
                                      )
 AVA A. TAYLOR and "JOHN DOE" TAYLOR, )                    Filed January 14, 2016
 wife and husband, and THOMAS G.      )
 KIRKNESS and "JANE DOE" KIRKNESS, )
 husband and wife,                    )
                                                 )
                   Respondents.                  )
                                                 )

         WIGGINS, J.-ln this case, we summarize and apply the conflict of laws

principles applicable to a tort action between two Washington residents arising out

of a single-car automobile accident that occurred in Idaho. The issue before us is

whether Washington or Idaho law applies. The plaintiff filed this suit in Washington

more than two years after the accident. If Idaho law applies, the plaintiff's claim is

time barred by Idaho's two-year statute of limitations; if Washington law applies, the

plaintiff's claim is permitted under Washington's three-year statute of limitations.

         We hold that Washington's law, including its statute of limitations, applies to

this case. For cases filed in Washington State, Washington law presumptively

applies. Burnside v. Simpson Paper Co., 123 Wash. 2d 93, 100-01, 864 P.2d 937

(1994). If a conflict of law issue arises, a court must first determine that there is an
Woodward (Claire) v. Taylor (Ava A.) et al.
No. 91270-0

actual conflict between the laws of the interested states. If there is an actual conflict,

we decide which state's law applies under the framework established in the

Restatement (Second) of Conflict of Laws (Am. Law lnst. 1971 ).             A difference

between the statutes of limitations does not constitute a conflict of law. Rice v. Dow

Chern. Co., 124 Wash. 2d 205, 210, 875 P.2d 1213 (1994). If there is no actual conflict,

Washington's presumptive law applies. Burnside, 123 Wash. 2d at 103. In this case,

there is no actual conflict between Washington's and Idaho's potentially applicable

laws; therefore, Washington's substantive law applies. Because Washington's

substantive law applies, the plaintiff's case is not time barred.

                                          FACTS

        This case comes to us as an appeal of the trial court's ruling on the defendants'

motion on the pleadings, in which we accept as true the facts alleged in the plaintiff's

complaint.

        On March 27, 2011, Ava Taylor was driving a car with Claire Woodward and

two other passengers through Idaho as they were all returning to Washington from

a trip to Nevada. During their drive through Idaho, the roadway was slick with ice and

snow was visible on the side of the road. Despite these road conditions, Taylor set

the cruise control to 82 mph-above the legal speed limit of 75 mph.

        At about 2:30 a.m., Taylor lost control of the car, resulting in a rollover

accident. Woodward was asleep in the rear passenger seat and, though wearing her

seatbelt, suffered significant injuries, including a complex comminuted fracture to her

neck.




                                              2
Woodward (Claire) v. Taylor (Ava A.) et al.
No. 91270-0

       On May 8, 2013, Woodward filed a negligence suit against Taylor in King

County Superior Court, making a single allegation ·of liability against Taylor:

"Defendant Ava Taylor was negligent in driving too fast for the conditions of the

roadway at the time and place of the one-car, roll-over collision, as alleged." Taylor

moved to dismiss on the pleadings, arguing that Woodward's claim was time barred

under Idaho's two-year statute of limitations for personal injury actions. The trial court

dismissed the suit, construing Woodward's negligence claim against Taylor as an

allegation of violation of the speed limit and reasoning that "speeding has to be based

upon the rules of the road where the accident occurred." In doing so, the trial court

interpreted Ellis v. Barto, 82 Wash. App. 454, 918 P.2d 540 (1996), as holding that "a

negligence action, that's based upon the rules of the road, is subject to the law of

the state where an accident occurred." Therefore, the trial court held that Idaho's

substantive law applied to the case and, hence, Idaho's two-year statute of

limitations applied pursuant to RCW 4.18.020. 1

       On appeal, the Court of Appeals, Division One, affirmed the trial court's

dismissal of Woodward's claim as barred by Idaho's two-year statute of limitations.

Woodward v. Taylor, 185 Wash. App. 1, 340 P.3d 869 (2014), review granted, 183
Wash. 2d 1001, 349 P.3d 857 (2015). Similar to the trial court, the Court of Appeals did

not evaluate whether an actual conflict of law existed in this case. Rather, the Court

of Appeals focused on the most significant relationship test to determine whether




1 RCW 4.18.020(1 )(a), "Conflict of Laws-Limitations" periods, states that "if a claim is
substantively based ... [u]pon the law of one other state, the limitation period of that state
applies." (Boldface omitted.)


                                              3
Woodward (Claire) v. Taylor (Ava A.) et al.
No. 91270-0

Washington or Idaho substantive law applied. The Court of Appeals, applying the

most significant relationship test, relied on Ellis for the proposition that the state in

which the accident occurred generally has the greater interest in applying its law

when the suit is based on a violation of that state's rules of the road. Finding that

Woodward's suit was based on Idaho's rules of the road and liability issues arising

from that violation, the Court of Appeals held that Idaho's substantive law and statute

of limitations applied and affirmed the trial court's dismissal of Woodward's claim.

We granted Woodward's petition for review.

                                        ANALYSIS

  I.     Standard of review

         "We review CR 12(b )(6) dismissals de novo." FutureSelect Portfolio Mgmt.,

Inc.    v. Tremont Grp. Holdings, Inc., 180 Wash. 2d 954, 962, 331 P.3d 29 (2014).

Dismissal is appropriate under CR 12(b )(6) only if the plaintiff cannot prove '"any set

of facts which would justify recovery."' /d. (internal quotation marks omitted) (quoting

Kinney v. Cook, 159 Wash. 2d 837, 842, 154 P.3d 206 (2007)). We take all facts alleged

in the complaint as true, and "we may consider hypothetical facts supporting the

plaintiff's claim." /d.

  II.    Washington's conflict of laws analysis

         We hold that Washington substantive law applies in this case because there

is no actual conflict of law. Because Washington substantive law applies,

Washington's statute of limitations also applies. When a party raises a conflict of law

issue in a personal injury case, we apply the following analytical framework to

determine which law applies: (1) identify an actual conflict of substantive law; (2) if



                                              4
Woodward (Claire) v. Taylor (Ava A.) et al.
No. 91270-0

there is an actual conflict of substantive law, apply the most significant relationship

test to determine which state's substantive law applies to the case, or, if there is no

actual conflict, apply the presumptive law of the forum; (3) then, if applicable, apply

the chosen substantive law's statute of limitations according to RCW 4.18.020. E.g.,

Rice, 124 Wash. 2d at 210-13.

       Under the first step, the court must identify an actual conflict of law.

FutureSelect Portfolio Mgmt., Inc., 180 Wash. 2d at 967. An actual conflict of law exists

where the result of an issue is different under the laws of the interested states. Seizer

v. Sessions, 132 Wash. 2d 642, 648, 940 P.2d 261 (1997). We do not consider

differences between two states' statutes of limitations in making a choice of

applicable law. Rice, 124 Wash. 2d at 210. If there is no actual conflict, the local law of

the forum applies and the court does not reach the most significant relationship test.

Seizer, 132 Wash. 2d at 648-49.

       In tort, if there is an actual conflict of law, the court applies the two-part most

significant relationship test to determine which state's substantive law to apply to the

claim. 2 This two-part most significant relationship test is embodied in Restatement

section 6 and sections 145-46. See Williams       v. Leone & Keeble, Inc., 171 Wn.2d
726,735 n.6, 254 P.3d 818 (2011); Southwellv. Widing Transp., Inc., 101 Wash. 2d 200,

204, 676 P.2d 477 (1984); see also RESTATEMENT ch. 7, topic 1, intra. note.

       For the first part of the most significant relationship test, the court evaluates

the contacts each interested jurisdiction has with the parties and the occurrence


2Washington rejects the lex loci delicti conflict of law approach to tort cases. Johnson v.
Spider Staging Corp., 87 Wash. 2d 577, 580, 583, 555 P.2d 997 (1976).


                                              5
 Woodward (Claire) v. Taylor (Ava A.) et al.
 No. 91270-0

 under the factors of Restatement section 145 plus any more specific section of the

 Restatement that is relevant to the cause of action. 3 See Williams, 171 Wash. 2d at 735

 n.6; Southwell, 101 Wash. 2d at 204. "The approach is not merely to count contacts,

- but rather to consider which contacts are most significant and to determine where

 these contacts are found." Southwell, 101 Wash. 2d at 204.

        For the second part of the most significant relationship test, the court must

 then evaluate the interests and policies of the potentially concerned jurisdictions by

 applying the factors set forth in Restatement section 6. See id. ("The extent of the

 interest of each potentially interested state should be determined on the basis,

 among other things, of the purpose sought to be achieved by their relevant local law

 rules and the particular issue involved.").

        Finally, after determining which state's substantive law applies, the court is to

 determine the appropriate statute of limitations by following the Uniform Conflict of

 Laws-Limitations Act, chapter 4.18 RCW. This act states:

        (1) Except as provided by RCW 4.18.040, if a claim is substantively
        based:
             (a) Upon the law of one other state, the limitation period of that
        state applies; or
             (b) Upon the law of more than one state, the limitation period of
        one of those states, chosen by the law of conflict of laws of this state,
        applies.
             (2) The limitation period of this state applies to all other claims.

 RCW 4.18.020. A difference between two states' statutes of limitations may not be

 the basis for finding an actual conflict of law. Rice, 124 Wash. 2d at 210. Rather, a court


  3For example, the cause of action in this case is a personal injury tort; therefore, a court
  employing the most significant relationship test must consider both Restatement section 145
  and section 146.


                                               6
Woodward (Claire)     v. Taylor (Ava A.) et al.
No. 91270-0

determines the applicable statute of limitations only after first finding an actual

conflict of law and then determining the applicable substantive law under the most

significant relationship test. /d.

Ill.      There is no actual conflict of law

          In this case, there is no actual conflict between the laws of Washington and

Idaho under the facts as alleged by Woodward in her compliant. In her complaint,

Woodward alleges only general negligence against Taylor. Taylor, however, alleges

that an actual conflict arises under the states' negligence per se laws, family car

doctrines, maximum speed limit laws, and comparative fault laws. We address each

claim in turn, concluding that no actual conflict of law exists. 4

       A. There is no actual conflict in negligence law

          No actual conflict exists between Washington and Idaho negligence law

because both states apply the same standard of care. Compare Gordon v. Deer Park

Sch. Dist. No. 414, 71 Wash. 2d 119, 122, 426 P.2d 824 (1967) (stating that negligence

"is the failure to exercise reasonable or ordinary care," which is defined as "that

degree of care which an ordinarily careful and prudent person would exercise under

the same or similar circumstances or conditions"), with Nagel v. Hammond, 90 Idaho
96, 102, 408 P.2d 468 (1965) (stating that whether an individual's action is negligent

"is to be determined by its conformity to or departure from what an ordinarily prudent

person would have done under all the circumstances and conditions then existing"). 5


4 Potential conflicts between Washington and Idaho laws governing negligence per se and
the family car doctrine are irrelevant because Woodward does not assert these theories of
liability against Taylor in her complaint.
5 Compare 11 WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS: CIVIL 10.01

(6th ed. 2012) (Negligence-Adult-Definition), with Idaho Civil Jury Instruction 2.20


                                                  7
Woodward (Claire)   v. Taylor (Ava A.) et al.
No. 91270-0

Because both states use the same standard of care for negligence, the outcome of

whether Taylor was driving negligently would be the same in both states. In the

absence of differing outcomes, there is no actual conflict between Washington and

Idaho negligence laws. See Seizer, 132 Wash. 2d at 648.

   B. There is no actual conflict in maximum speed limit law

       No actual conflict of law exists between Washington and Idaho maximum

speed limit laws. Both Washington and Idaho prohibit driving above the state's

maximum speed limit and driving too fast when confronted with hazardous road

conditions. RCW 46.61.400; IDAHO CODE § 49.654. Under these statutes, the result

of Woodward's claim would not be different because (1) Woodward does not allege

speeding above the statutory maximum as the basis for Taylor's negligence and (2)

both states require the same response from drivers when confronted with hazardous

road conditions.

       First, Idaho sets its maximum speed limit on highways at 75 mph, which may

be increased to 80 mph under certain conditions by Idaho's transportation board.

IDAHO CODE § 49-654(2)(b ). Conversely, Washington sets its maximum speed limit

on state highways at 60 mph, which may be increased to 75 mph by the secretary of

transportation upon a determination that the increased speed would be reasonable

and safe. RCW 46.61.400(2)(c), .41 0(1 ).

       Second, both states require drivers to slow down in response to adverse road

conditions. Idaho requires that "[n]o person shall drive a vehicle at a speed greater




(definition of "negligence").


                                                8
Woodward (Claire)   v. Taylor (Ava A.) et al.
No. 91270-0

than is reasonable and prudent under the conditions and having regard to the actual

or potential hazards then existing" and that the proper response to hazards is driving

more slowly. IDAHO CODE § 49-654(1 ), (2). With nearly identical language,

Washington requires that "[n]o person shall drive a vehicle on a highway at a speed

greater than is reasonable and prudent under the conditions and having regard to

the actual and potential hazards then existing" and that the proper response to

hazards is driving at a slower speed. RCW 46.61.400(1 ), (2). No actual conflict exists

between these two statutes because they both require the driver to slow down in

response to road hazards-the result of Woodward's negligence claim would not

differ under these two statutes.

      Taylor erroneously argues the different speed limits create an actual conflict

of law. Specifically, Taylor states that because Woodward alleged in her complaint

that Taylor was exceeding the maximum speed limit, then her claim has to be based

on the rules of the road where the accident occurred, i.e., "the traffic laws of the state

of Idaho." However, Woodward's sole allegation of negligence against Taylor was

that Taylor was driving too fast for the icy conditions. Indeed, Taylor could have been

driving too fast for conditions even if she had been driving significantly below the

speed limit; alleging driving in excess of the speed limit merely shows the degree of

Taylor's negligent driving.

       Further, Taylor urges us to hold that Idaho's substantive law applies, citing to

the Court of Appeals decision in Ellis, 82 Wash. App. 454. In Ellis, a case involving a

two-car accident in Idaho between Washington residents, the Washington Court of

Appeals considered which state's substantive law to apply to the case. /d. at 456-58.


                                                9
Woodward (Claire)   v. Taylor (Ava A.) et al.
No. 91270-0

After finding that an actual conflict of law existed between the states' laws regarding

vehicle turnarounds, the Court of Appeals then employed the most significant

relationship test, ultimately determining that Idaho's substantive law applied. /d.

      Ellis fails to provide helpful guidance for our decision in this case: unlike Ellis,

this case presents no actual conflict of law. More importantly, Taylor's reading of Ellis

overemphasizes the importance of the location of the accident to the exclusion of

the other factors of the most significant relationship test from the Restatement. Ellis

does not stand for the proposition that the law of the state where an accident

occurred presumptively applies. Our conflict of laws analysis incorporates the

Restatement factors; as a factors test, each case is unique in the set of facts that it

presents.

    C. There is no actual conflict between the states' comparative fault Jaws

       Finally, despite the fact that Washington and Idaho comparative fault laws

differ, these differences do not create an actual conflict. Washington law provides

that an at-fault defendant is liable for a percentage of the plaintiff's damages, using

the percentage of fault attributed to the defendant by the trier of fact, regardless of

the percentage of fault attributed to the plaintiff. RCW 4.22.070(1 ). Indeed, if the

plaintiff is fault-free, any at-fault defendant is jointly and severally liable for the total

fault attributed to all defendants against whom judgment is entered. /d. Conversely,

Idaho law bars a plaintiff from recovering from a defendant who was less at fault for

causing the accident than the plaintiff. IDAHO CODE § 6-801. Here, Woodward was

sleeping in the rear passenger seat when Taylor lost control of the vehicle. Under

these facts, which we take as true because this comes from a motion on the


                                                10
Woodward (Claire) v. Taylor (Ava A.) et al.
No. 91270-0

pleadings, it is almost inconceivable that a jury could assign more fault to Woodward

that to Taylor. Thus, the result under either state's laws would be the same-Taylor

is liable to Woodward.

       Therefore, applying the facts alleged in the complaint to the possibility of

conflicting laws in this case shows that there is no actual conflict of law. When there

is no actual conflict of law, this court does not reach the most significant relationship

test, 6 and Washington's substantive law applies to Woodward's negligence claim

against Taylor.

 IV.   Washington's substantive law and statute of limitations apply

       When there is no actual conflict of law between states, a court does not reach

the most significant relationship test but applies the substantive local law of the

forum. See, e.g., Rice, 124 Wash. 2d at 210. In this case, because there is no actual

conflict of law, Washington's substantive law applies. Therefore, Washington's

statute of limitations also applies. RCW 4.18.020(1 )(a) (stating that when "a claim is

substantively based[] ... [u]pon the law of one other state, the limitation period of

that state applies"). Because Washington's applicable limitation period is three years,

RCW 4.16.080(2), Woodward's claim is not time barred.

                                      CONCLUSION

       We reverse the Court of Appeals and remand for further proceedings

consistent with this opinion.


6 We note that if we were to reach the most significant relationship test, Woodward would
have a strong argument that Washington's substantive law applies to her claim. See Mentry
v. Smith, 18 Wash. App. 668, 571 P.2d 589 (1977) (applying Washington law to a car accident
case involving Washington citizens that occurred in Oregon); see also, e.g., RESTATEMENT§
146 cmt. d.


                                              11
Woodward (Claire) v. Taylor (Ava A.) et al.
No. 91270-0




       WE CONCUR.




                                              12